Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 28 January 2021.  Claims 1-18 are pending in the application.   Claims 1, 7 and 8 have been amended.  
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 7-9 are hereby withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 8-9, the limitation of “the regenerative resistor is disposed in the vacuum pump main body without a cooling device” and in claim 7, lines 7-9, the limitation “wherein the regenerative resistor is disposed outside the control board portion casing without a cooling device” are not supported by the originally filed specification.   Para. 0009 of the original specification indicates that “a cooling device for the control apparatus no longer needs to be provided separately, and as a result reduction in size of the control apparatus and the vacuum pump having the control apparatus can be realized.”  However, this disclosure does not support the regenerative resistor being disposed in the vacuum pump main body without a cooling device in the manner recited in instant claims 1 and 7.  In fact, the originally filed specification contradicts the claims now currently presented because para. 0023 of the spec. discloses that  “[t]he regenerative resistor 200 can also be cooled by the cooling device disposed in the vacuum pump.”  And para. 0026 indicates that “the regenerative resistor 200 can also be cooled by a cooling device (not shown) for cooling the base 3.”   This disclosure indicates that a cooling device for the regenerative resistor is contemplated and actually required in the vacuum pump of the instant invention.  Note, the current disclosure only describes one embodiment of the instant invention.   With regard to amended claim 7, the disclosure simply does outside of the control board portion casing without a cooling device” as claimed for the same reasons indicated above.   With this in mind, the originally filed specification does not reasonably convey that Applicant had possession of the invention now claimed.   This is a new matter issue.
Examiner Note:  Applicant is advised to consider positively reciting the location of the regenerative resistor more specifically in a manner that does not preclude a cooling device being provided in the vacuum pump of the instant invention.  

Response to Arguments
Applicant’s arguments regarding the anticipation of the claims over Omori have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1-18 have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746